Defendant was convicted upon a charge of violating the provisions of section 288 of the Penal Code, denouncing the commission of lewd and lascivious acts upon the persons of children under the age of fourteen. Defendant's victim was a girl nearly twelve years of age. He himself was forty-nine. The cause was tried without a jury. Defendant appeals from the judgment of conviction and from an order denying his motion for a new trial. *Page 704
[1] The sole point made by appellant is that the evidence was insufficient to support the judgment, this contention, in turn, being based upon the assertion that the girl contradicted herself in her testimony to such an extent as to render it worthless. Upon reading the brief of appellant alone we were much inclined to the belief that the point is without merit, but, particularly, as the charge against appellant was of so serious a nature we have read the entire transcript of the testimony. From the perusal we are bound to say that the evidence in support of the judgment is most ample. We are so well satisfied with this view that it would be a useless task and a waste of time to quote from the record. To do so would make a long opinion, whereas we are wholly content to write a short one.
Judgment and order affirmed.
Craig, J., and Thompson (Ira F.), J., concurred.